Title: From George Washington to Timothy Pickering, 17 August 1783
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Newburgh August 17. 1783
                        
                        I have been greatly disappointed in not seeing you before my departure from this place—in consequence of your
                            absence I have been obliged to send one of your Assists to the Northward to make provision for garrisoning the Western
                            Posts—as that business could be delayed no longer—I need not say how much more satisfactory it would have been that the
                            execution of this important business should have gone thro’ the head of the Department in the first instance.
                        On your arrival I must desire you will instantly attend to all the Arrangements which may come within the
                            sphere of your Department and that you will either go to the Northward yourself or give more particular Instructions and
                            press the completion of the preparations with the greatest earnestness, as well knowing the Posts in question will be very
                            much injured if not totally demolished unless we are ready to occupy them at the earliest possible period after they shall
                            be evacuated by the British. 
                        I omitted in my former Letters to enumerate specifically all the smaller Articles that may be wanted—such as
                            Garrison Flags for three Posts—Orderly and Company books—Stationary and many other things will undoubtedly occur to
                            you—and should be provided accordingly. I am Sir Your most Obedient Servant
                        
                            Go: Washington
                        
                    